
	
		II
		110th CONGRESS
		1st Session
		S. 1592
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Brown (for himself,
			 Mr. Voinovich, Mr. Obama, and Mr.
			 Alexander) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To reauthorize the Underground Railroad Educational and
		  Cultural Program.
	
	
		1.Underground railroad
			 educational and cultural program
			(a)Program
			 establishedThe Secretary of Education, in consultation and
			 cooperation with the Secretary of the Interior, is authorized to make grants to
			 1 or more nonprofit educational organizations that are established to research,
			 display, interpret, and collect artifacts relating to the history of the
			 Underground Railroad.
			(b)Grant
			 agreementEach nonprofit educational organization awarded a grant
			 under this section shall enter into an agreement with the Secretary of
			 Education. Each such agreement shall require the organization—
				(1)to establish a
			 facility to house, display, and interpret the artifacts related to the history
			 of the Underground Railroad, and to make the interpretive efforts available to
			 institutions of higher education that award a baccalaureate or graduate
			 degree;
				(2)to demonstrate
			 substantial private support for the facility through the implementation of a
			 public-private partnership between a State or local public entity and a private
			 entity for the support of the facility, which private entity shall provide
			 matching funds for the support of the facility in an amount equal to 4 times
			 the amount of the contribution of the State or local public entity, except that
			 not more than 20 percent of the matching funds may be provided by the Federal
			 Government;
				(3)to create an
			 endowment to fund any and all shortfalls in the costs of the on-going
			 operations of the facility;
				(4)to establish a
			 network of satellite centers throughout the United States to help disseminate
			 information regarding the Underground Railroad throughout the United States, if
			 such satellite centers raise 80 percent of the funds required to establish the
			 satellite centers from non-Federal public and private sources;
				(5)to establish the
			 capability to electronically link the facility with other local and regional
			 facilities that have collections and programs that interpret the history of the
			 Underground Railroad; and
				(6)to submit, for
			 each fiscal year for which the organization receives funding under this
			 section, a report to the Secretary of Education that contains—
					(A)a description of
			 the programs and activities supported by the funding;
					(B)the audited
			 financial statement of the organization for the preceding fiscal year;
					(C)a plan for the
			 programs and activities to be supported by the funding as the Secretary may
			 require; and
					(D)an evaluation of
			 the programs and activities supported by the funding as the Secretary may
			 require.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $6,000,000 for fiscal
			 year 2008, $6,000,000 for fiscal year 2009, $6,000,000 for fiscal year 2010,
			 $3,000,000 for fiscal year 2011, and $3,000,000 for fiscal year 2012.
			
